UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2426


SHERI DANIEL,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A.; BANK OF AMERICA, NA; U.S. BANK,
N.A., As SUCCESSOR TRUSTEE to BANK OF AMERICA, N.A.
(SUCCESSOR BY MERGER TO LASALLE BANK N.A.) As TRUSTEE FOR
MORGAN STANLEY MORTGAGE LOAN TRUST 2006-11.; BWW LAW GROUP,
LLC; EQUITY TRUSTEES, LLC; GEMINI TITLE & ESCROW, LLC, d/b/a
Gemini Title Reo, LLC, d/b/a Parker, Simon, Kokolis, LLC;
TUTT, TAYLOR & RANKIN, LLC, d/b/a Sotheby’s International
Realty, LLC, Jeremy Browne, Salesperson/Realtor; FAHMEY
ABDELATEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00612-GBL-IDD)


Submitted:   April 29, 2014                       Decided:   May 9, 2014


Before SHEDD and    DIAZ,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sheri   Daniel,  Appellant   Pro   Se.     Amy  Sanborn   Owen,
BRIGLIAHUNDLEY, PC, Fairfax, Virginia; Thomas Jonathan Kokolis,
PARKER SIMON & KOKOLIS LLC, Rockville, Maryland; Mikhael David
Charnoff, PERRY CHARNOFF PLLC, Arlington, Virginia; Christopher
Clayton Nolan, NOLAN, MROZ & MCCORMICK, Vienna, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Sheri      Daniel    appeals    the   district     court’s     order

dismissing,     pursuant       to   Federal   Rule    of    Civil   Procedure

12(b)(6), her state-law claims of fraud, intentional infliction

of emotional distress, unjust enrichment, and quiet title.                  She

also appeals the denial of her motion for leave to file a second

amended complaint.

           We have reviewed the record and find no reversible

error.    Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral    argument   because    the   facts   and   legal

contentions     are   adequately    presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       3